Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 06/24/20.  Claims 1 – 14 has been examined and is pending. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4 – 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masse et al. 9317398.

Regarding claims 1 and 8, a method comprising: 
identifying, by a processor, portions of a code for a web application on a first browser that are incompatible with a different browser, wherein the identifying further comprises: 
executing, by the processor, a test flow of the web application on the different browser to identify the portions of the code that cause a run-time difference between the first browser and the different browser [7:33 – 60, see browser driver, preassembled executable and test set]; 

adjusting, by the processor, the portions of the code to correct the run-time difference; verifying, by the processor, that the different browser matches the first browser when executing the web application with the portions of the code that are adjusted to include the compatible code; and generating, by the processor, an adjusted code for the web application for the different browser [8:10 – 40, see browser capabilities, dynamically adapt, self-configure, and instrumentation, all by Examiners interpretation would be equivalent to adjusted code for different browser and executing portions].
Regarding claim 4, the method of claim 1, the adjusting further comprising: 
searching, by the processor, a pre-defined knowledge base of adjustments for the compatible code; if the compatible code is not found in the pre-defined knowledge base of adjustments, then creating, by the processor, a new compatible code; and updating, by the processor, the pre-defined knowledge base of adjustments with the new compatible code that is created [8:1 – 35, see documented in a capabilities database]. 
Regarding claim 5, an apparatus comprising: an input and output interface; a processor; 
and a computer readable memory, the computer readable memory comprising modules that are controlled by the processor, the modules comprising: 
 an offline scanning module for scanning a code for a web application on a first browser to identify portions of the code that are unsupported portions in each one of a plurality of different browsers; an end-to-end automation flow test module for executing a test flow of the 
Regarding claim 6 and 14, the apparatus of claim 5, further comprising: a pre-defined knowledge base of adjustments [8:1 – 25, see capabilities database]. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2, 3 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masse 9317398 as applied in claim 1 and in view of Fitzpatrick 20200257437.

Regarding claim 2, Masse disclose all the claimed limitations as applied in claim 1 above. Masse doesn’t expressly disclose wherein the identifying and the adjusting further comprise:

However, Fitzpatrick in an analogous art and similar configuration discloses wherein utilizing a web application created in a web browser using a web-browser supported programming languages such as CSS and javascript [0050].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Masse and Fitzpatrick because it would enable utilizing Web browser supported programmer languages as stated by Fitzpatrick above. 
Regarding claim 3, the method of claim 1, wherein the identifying and the adjusting further comprise: 
scanning, by the processor, a JavaScript file to identify unsupported objects within the JavaScript file; and adjusting, by the processor, the unsupported objects within the JavaScript file with a corresponding object in the different browser [0050]. 
Regarding claim 7,the apparatus of claim 5, wherein the code comprises a cascading style sheet (CSS) file and a JavaScript file that are received via the input and output interface [0050]. 
Regarding claim 9, the method of claim 8, wherein the computer readable code comprises a cascading style sheet (CSS) file and a JavaScript file [0050]. 

Regarding claim 11, the method of claim 9, wherein the unsupported portions of the computer readable code comprise an unsupported object within the JavaScript file and the adjusting the unsupported portions comprises replacing the unsupported object with a corresponding object in the each one of the target browsers [0050, discloses javascript]. 
Regarding claim 12, the method of claim 8, wherein the list of target browsers comprises different versions of the target browsers [8:1 – 35, shows support for multiple browsers]. 
Allowable Subject Matter

7.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following limitations aren’t taught by prior art or combination thereof.

“…wherein the executing the test flow of the web application on the each one of the target browsers further comprises: comparing, by the processor, a document object model (DOM) structure of the web application on the anchor browser with a DOM structure of the web application on each one of the target browsers to verify that a response at each node within the DOM structure of the web application on the anchor browser and each corresponding node within the DOM structure of the web application on the each one of the target browsers is identical…”.



Correspondence Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192